Exhibit 99.4 Revised unaudited pro forma combined financial statements of ARI Network Services, Inc. and Channel Blade Technologies Corporation The following revised unaudited pro forma financial information relates to the Company's April 27, 2009 acquisition of substantially all of the assets of Channel Blade Technologies Corporation (“Channel Blade”).Consideration for the acquisition included (1) $500,000 in cash, (2) 615,385 shares of the Company’s common stock, and (3) a seven-year promissory note in the aggregate principal amount of $5,000,000, subject to certain offsets and adjustments. The pro forma amounts have been prepared based on certain purchase accounting and other pro forma adjustments (as described in the accompanying notes) to the historical financial statements of the Company and Channel Blade. The Company’s historical financial position at April 30, 2009 includes the estimated preliminary purchase price allocation of the April 27, 2009 acquisition of Channel Blade.The unaudited pro forma balance sheet at April 30, 2009 reflects the historical financial position of the Company at April 30, 2009, with pro forma adjustments to reflect the historical financial position of Channel Blade at April 27, 2009 and adjust for the actual purchase price allocation.The revised unaudited pro forma statement of operations for the period from August 1, 2008 to April 30, 2009 reflects the historical results of both companies with pro forma adjustments as if the acquisition had occurred on August 1, 2008. The revised unaudited pro formastatement of operations for the year ended July 31 2008 reflects the historical results of operations of the Company for the twelve months ended July, 31, 2008 and Channel Blade for the twelve months ended July 31, 2008, with pro forma adjustments as if the acquisition had occurred on August 1, 2007.The pro forma adjustments are described in the accompanying notes and give effect to events that are (a) directly attributable to the acquisition, (b) factually supportable, and (c) in the case of certain statement of operations adjustments, expected to have a continuing impact. The revised unaudited pro formafinancial statements should be read in connection with the Company's and Channel Blade's historical financial statements and related footnotes. The revised unaudited pro forma financial information presented is for information purposes only and does not purport to represent what the Company's and Channel Blade's financial position or results of operations as of the dates presented would have been had the acquisition in fact occurred on such date or at the beginning of the period indicated or to project the Company's and Channel Blade'sfinancial position or results of operations for any future date or period. ARI Network Services, Inc. Unaudited Pro Forma Balance Sheet (In thousands, exceptshare and per share data) ASSETS ARI as of 4/30/09 Note (a) Pro Forma Adjustments Pro Forma as of 4/30/09 Current Assets: Cash and cash equivalents $ 1,083 $ - $ 1,083 Trade receivables, less allowance for doubtful accounts 1,644 (169 ) 1,475 Work in Process 161 (2 ) 159 Prepaid expenses and other 447 (2 ) 445 Deferred income taxes - - - Total Current Assets 3,335 (173 ) 3,162 Equipment and leasehold improvements (net) 2,018 (222 ) 1,796 Deferred income taxes 2,509 - 2,509 Intangibles and other assets 1,274 2,712 3,986 Goodwill 7,115 (1,822 ) 5,293 Capitalized software product costs (net) 1,485 918 2,403 Total Long Term Assets 14,401 1,586 15,987 Total Assets $ 17,736 $ 1,413 $ 19,149 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current borrowings on line of credit $ 500 $ - $ 500 Current portion of notes payable 376 - 376 Accounts payable 314 81 395 Deferred revenue 4,796 1,231 6,027 Accrued payroll and related liabilities 1,100 95 1,195 Accrued sales, use and income taxes 44 - 44 Other accrued liabilities 1,010 6 1,016 Current portion of captial lease obligations 95 - 95 Total Current Liabilities 8,235 1,413 9,648 Long term liabilities: Notes payable (net of discount) 5,000 - 5,000 Long term payroll related 77 - 77 Capital lease obligations 167 - 167 Total Long Term Liabilities 5,244 - 5,244 Commitments and contingencies - - - Shareholders' equity (deficit): Cumulative preferred stock, par value $.001 per share, 1,000,000 shares authorized; 0 shares issued and outstanding Junior preferred stock, par value $.001 per share, 100,000shares authorized; 0 shares issued and outstanding - - - Common stock, par value $.001 per share, 25,000,000 shares authorized; 7,693,510 and8,308,895 shares issued and outstanding at April 30, 2009 on a historical and pro forma basis, respectively 7 - 7 Common stock warrants and options 748 - 748 Additional paid-in-capital 95,681 - 95,681 Accumulated deficit (92,170 ) - (92,170 ) Other accumulated comprehensive income (9 ) - (9 ) Total Shareholders' Equity 4,257 - 4,257 Total Liabilities and Shareholders' Equity $ 17,736 $ 1,413 $ 19,149 ARI Network Services, Inc. Unaudited Pro Forma Statements of Operations for the twelve months ended July 31, 2008 (In thousands, except per share data) ARI Channel Blade Technologies Pro Forma Adjustments Note Pro Forma Revenue $ 16,917 $ 4,526 $ - $ 21,443 Cost of products and services sold 2,871 913 224 (b) 4,008 Gross Margin 14,046 3,613 (224 ) 17,435 Operating expenses: Depreciation and amortization (exclusive of amortization of software products included in cost of products and services sold) 727 125 427 (c) 1,279 Customer operations and support 970 - - 970 Selling, general and administrative 9,163 3,810 - 12,973 Software development and technical support 1,836 1,542 - 3,378 Restructuring 529 - - 529 Net operating expenses 13,225 5,477 427 19,129 Operating income 821 (1,864 ) (651 ) (1,694 ) Other income (expense) Interest expense (99 ) (603 ) 103 (d) (599 ) Other, net 71 (1 ) - 70 Total other expense (28 ) (604 ) 103 (529 ) Income before provision for income taxes 793 (2,468 ) (548 ) (2,223 ) Income tax benefit (provision) 590 - - (e) 590 Net income (loss) $ 1,383 $ (2,468 ) $ (548 ) $ (1,633 ) Average common shares outstanding: Basic 6,678 615 (f) 7,293 Diluted 6,903 390 (f) 7,293 Basic and diluted net income (loss) per share: Basic $ 0.21 $ (0.22 ) Diluted $ 0.20 $ (0.22 ) ARI Network Services, Inc. Unaudited Pro Forma Statements of Operations for the nine months ended April 30, 2009 (In thousands, except per share data) ARI Channel Blade Technologies Pro Forma Adjustments Note Pro Forma Revenue $ 12,290 $ 3,438 $ - $ 15,728 Cost of products and services sold 2,229 516 168 (b) 2,913 Gross Margin 10,061 2,922 (168 ) 12,815 Operating expenses: Depreciation and amortization (exclusive of amortization of software products included in cost of products and services sold) 691 101 320 (c) 1,112 Customer operations and support 838 - - 838 Selling, general and administrative 6,627 2,473 - 9,100 Software development and technical support 1,033 893 - 1,926 Net operating expenses 9,189 3,467 320 12,976 Operating income 872 (545 ) (488 ) (161 ) Other expense Interest expense (76 ) (323 ) (202 ) (d) (601 ) Other, net (12 ) - - (12 ) Total other expense (88 ) (323 ) (202 ) (613 ) Income before provision for income taxes 784 (868 ) (690 ) (774 ) Income tax provision (246 ) - - (e) (246 ) Net income (loss) $ 538 $ (868 ) $ (690 ) $ (1,020 ) Average common shares outstanding: Basic 7,040 577 (f) 7,617 Diluted 7,056 561 (f) 7,617 Basic and diluted net income (loss) per share: Basic $ 0.08 $ (0.13 ) Diluted $ 0.08 $ (0.13 ) ARI Network Services Inc. Notes to Unaudited Pro FormaFinancial Statements a.) This column represents adjustments for the purchase price allocation to the historical data reflected in the previous column.Such adjustments were primarily based on the audited results of Channel Blade and an independent valuation of the intangible assets.The unaudited pro forma combined financial statements attached as an exhibit to Amendment 1 to the Company’s Current Report on Form 8-K filed on July 13, 2009, which were based on a preliminary purchase price allocation, have been revised pursuant to an independent valuation and a final negotiated working capital adjustment as follows: Amendment 1 filed 7/13/09 Amendment 2 Final Accounts receivable $ 253,000 $ 253,000 Prepaid expenses and other 112,000 17,000 Equipment and leasehold improvements 613,000 613,000 Intangibles and other assets 617,000 2,712,000 Goodwill 5,329,000 3,098,000 Capitalized software product costs 539,000 918,000 Accounts payable (94,000 ) (242,000 ) Deferred revenue (1,311,000 ) (1,311,000 ) Accrued payroll and related liabilities (95,000 ) (95,000 ) Total Purchase Price Allocation $ 5,963,000 $ 5,963,000 b.) To record the increase in amortization costs related to the increase in capitalized software costs amortized over four years of approximately $224,000 in fiscal 2008 and $168,000 in fiscal 2009, previously reported at $150,000 and $110,000, respectively. c.) To record the increase in amortization of intangibles related to capitalized non-compete agreements, trademarks and customer lists amortized over two, five and eight years, respectively, of approximately $427,000 in fiscal 2008 and $320,000 in fiscal 2009, previously reported at $124,000 and $90,000, respectively. d.) To eliminate accrued interest expense of $603,000 in fiscal 2008 and $323,000 in fiscal 2009 on the Channel Blade debt that was not acquired and record interest expense on the new notes payable at an effective interest rate of 10.0% or $500,000 in fiscal 2008 and 14.0% or $525,000 in fiscal 2009. These amounts were not affected by the final purchase price allocation. e.) There was no adjustment for income taxes because the effects of the Channel Blade acquisition were included in the adjustment to deferred tax assets in the financial statements of ARI at April 30, 2009. f.) The weighted average number of shares of Common Stock outstanding are adjusted for the the issuance of 615,385 shares of ARI Common Stock for the acquisition of Channel Blade, less the 4 days these shares were included in ARI’s financial statements for the period ended April 30, 2009 and as further adjusted for the anti-dilutive effect of these shares due to the combined pro forma loss.
